



COURT OF APPEAL FOR ONTARIO

CITATION: Horton (Re), 2019 ONCA 348

DATE: 20190429

DOCKET: C66079

Lauwers, van Rensburg and Trotter JJ.A.

IN THE MATTER OF:  Jemeen Horton

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jemeen Horton, in person

Michael Davies, as
Amicus Curiae

Dominic Bell, for the Attorney General of Ontario

Heard and released orally: April 26, 2019

On appeal against the disposition of the Ontario Review
    Board, dated September 19, 2018.

REASONS FOR DECISION

[1]

The appellants circumstances are unique.  She was on track for a
    conditional discharge when she had two significant periods of decompensation
    during the year preceding her September 2018 Ontario Review Board hearing, one
    of which was continuing at the time of the hearing.

[2]

The panel members expressed concern about steps that had not been taken
    to investigate the reasons for the appellants condition and her treating
    psychiatrist, Dr. Hassan, acknowledged that they were running out of medical
    reasons for the cause of her decline.  The Boards ongoing concerns were set
    out clearly in its reasons, questioning why a neurological examination had not
    been conducted, and expressing surprise that neither a neurological examination
    nor a CT scan had been administered.  There was also confusion about what
    psychotherapy with a therapist with appropriate qualifications had taken
    place.  Finally, the Board noted that the appellant had been in hospital for
    just over a year, changing from a relatively high-functioning individual to one
    who is confused and amotivated and unable to manage her own medication.

[3]

Although specifically requested to do so, the Board refused
    to order a four-month review, expressing confidence that Dr. Hassan would move
    expeditiously in his investigation.  As for what has occurred in the interim,
amicus
advises that, to his knowledge, a CT
    scan has been administered and Dr. Hassan is no longer treating the appellant. 
    Nothing else is known and the hospital chose not to participate in this
    appeal.  As such, the hospital has no position on the appeal.

[4]

In our view, having
    regard to the serious concerns expressed by the panel at the hearing, and in
    the unusual circumstances of this case, it is in the interest of justice to
    order the Board to conduct an expedited hearing.

[5]

The appeal is
    accordingly allowed.

P. Lauwers J.A.

K. van Rensburg J.A.

G.T. Trotter J.A.


